DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 13 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (US 2018/0197474).

    PNG
    media_image1.png
    451
    601
    media_image1.png
    Greyscale

(Claim 1)  Jeon et al. teach a display apparatus comprising a pixel in display area (figs. 1 – 4), the pixel comprising:
a driving transistor (T5, paragraph 71) comprising a first semiconductor layer (SP1) comprising a silicon (paragraph 102);
a switching transistor (T2) comprising a second semiconductor layer (SP2) comprising an oxide (paragraph 111);
a first overlapping layer (BFL) overlapping the driving transistor (T5), the first overlapping layer (BFL)  interposed between a substrate (SUB) and the first semiconductor layer (SP1); and
a second overlapping layer (20) overlapping the switching transistor (T2),
the second overlapping layer (20) interposed between the substrate (SUB) and the second semiconductor layer (SP2).
(Claim 2) Jeon et al. teach wherein the first overlapping layer (BFL) and the second overlapping layer (20) are positioned on different layers.
(Claim 3) Jeon et al. teach wherein the second overlapping layer (20) is positioned on the same layer (abutting top of layer 10) as a gate electrode (G5) of the driving transistor (T5).
(Claim 13) Jeon et al. teach the display apparatus, further comprising a capacitor (G5/20/30/XE, paragraph 118) overlapping the driving transistor (T5).
(Claim 14) Jeon et al. teach wherein the second overlapping layer (20) is on the same layer (abutting top of layer 10) as one electrode of the capacitor (G5).
(Claim 15) Jeon et al. teach wherein the capacitor comprises a first electrode (G5) and a second electrode (XE) overlapping the first electrode, and wherein the first electrode (G5) of the capacitor is between the first semiconductor layer (SP1) and the second electrode (XE) of the capacitor.
(Claim 16) Jeon et al. teach wherein the first electrode (G5) of the capacitor is part of a gate electrode (paragraph 118) of the driving transistor (T5).
Allowable Subject Matter
Claims 4 – 12 and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
June 4, 2022